Citation Nr: 0915441	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  06-12 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating greater than 40 percent 
for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1953 to May 1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

During the pendency of this appeal, the Veteran was awarded 
an increased rating of 40 percent for his low back disability 
in a rating decision dated February 2006.  The Veteran, 
thereafter, perfected his appeal.  The Board notes, that even 
if the Veteran had already perfected his appeal, a subsequent 
rating decision awarding a higher rating, but less than the 
maximum available benefit, does not abrogate the pending 
appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  The issue is 
still properly before the Board here.

During the pendency of this appeal, the Veteran asserted 
various statements indicating his neck pain is unbearable and 
is related to his service-connected low back disability.  
This issue has never been considered by the RO and, 
therefore, the issue of entitlement to service connection for 
a neck condition, also claimed as secondary to a service 
connected low back disability, is REFERRED to the RO for 
proper adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran alleges his low back disability is worse than 
currently rated.  Specifically, the Veteran alleges he has 
neurological manifestations caused by his low back 
disability.  He also alleges he attempted physical therapy, 
which exacerbated his condition.  He contends that his VA 
physician recently recommended him to report to neurosurgery 
to explore surgical treatment options.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a).

In this case, the Veteran was last examined in September 
2005, nearly four years ago.  Since that time, the Veteran 
alleges he underwent physical therapy, which exacerbated his 
condition and currently has neurological manifestations.

The VA examiner in September 2005 diagnosed the Veteran with 
chronic lumbar strain without any evidence of neurological 
deficiency.  X-rays at that time also confirmed arthritis.  
In contrast, an October 2005 x-ray report from the Henry Ford 
Health System indicated L5 radiculopathy.  In light of the 
conflicting medical evidence and the Veteran's contentions 
that his condition has worsened since the last VA 
examination, a new examination is indicated.

The Board further notes the Veteran's physical therapy 
records are not currently of record.  The Veteran further 
indicates he regularly seeks treatment from the VA medical 
center in Detroit, Michigan and the Henry Ford Health System.  
Currently, however, the record only contains medical 
treatment through October 2005.  VA records are considered 
part of the record on appeal since they are within VA's 
constructive possession. Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).
Accordingly, the RO should make efforts to ensure the record 
is complete.  These records are especially crucial in light 
of the Veteran's statement that he may be seeking surgical 
intervention for his low back disability.

Finally, during the pendency of this appeal, the Court of 
Appeals for Veterans' Claims (CAVC or the Court) recently 
further defined the VA's duty to notify obligations in 
increased rating claims in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  According to Vazquez-Flores, for an 
increased-compensation claim, section 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

Since Vazquez-Flores was decided during the pendency of this 
appeal, the Veteran did not receive such notice in the exact 
form described.  The RO should send the Veteran corrective 
VCAA notice.

Accordingly, the case is REMANDED for the following action:

1.   The RO must ensure that all VCAA 
notice obligations are satisfied as 
detailed in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Specifically, the 
Veteran and his representative must be 
given notice that:

he must provide, or ask the Secretary to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on his employment and 
daily life;

should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life; and

he can submit relevant medical and lay 
evidence, or ask VA to obtain such 
evidence, which would show entitlement 
to increased compensation-e.g., 
competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an 
increase in the disability or 
exceptional circumstances relating to 
the disability.

2.  Obtain the Veteran's medical records 
for treatment from the VAMC in Detroit, 
Michigan from September 2005 to the 
present. All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

3.  Ask the appellant to complete release 
forms authorizing VA to request his 
treatment records from the Henry Ford 
Health Systems, any privately sought 
physical therapy.  These records should 
then be requested, and the RO should 
specify that actual treatment records, as 
opposed to summaries, are needed.  All 
efforts to obtain these records, including 
follow-up requests, if appropriate, should 
be fully documented.

4.  After obtaining the above VA and 
private medical evidence, to the extent 
available, schedule the Veteran for 
orthopedic and neurological VA 
examinations to evaluate the current 
severity of his service-connected 
lumbosacral strain and any and all 
neurological and musculoskeletal 
manifestations he has in connection with 
his low back condition.  The examiner must 
conduct all necessary tests to ascertain 
the manifestations, if any, of the 
Veteran's conditions, to include but not 
limited to, x-rays, MRIs, range of motion 
testing, neurological testing and 
functional loss assessment.

Application of 38 C.F.R. § 4.40 regarding 
functional loss due to pain and 38 C.F.R. 
§ 4.45 regarding weakness, fatigability, 
incoordination or pain on movement of a 
joint should be considered. See DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  The 
examiner should also comment on the 
overall affect the Veteran's disability 
has on his employability and daily life.

The claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation, 
resolving any conflicting medical opinions 
rendered and specifically addressing what, 
if any, affects the disability has on the 
Veteran's daily activities.

5.  After the above is complete, 
readjudicate the Veteran's claim, 
specifically considering whether an 
increased or separate rating is warranted 
given all neurological and musculoskeletal 
manifestations of the Veteran's condition 
as well as whether referral for extra-
schedular considerations is warranted.  If 
the claim remains denied, issue a 
supplemental statement of the case (SSOC) 
to the Veteran and his representative, and 
they should be given an opportunity to 
respond, before the case is returned to 
the Board.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
This claim must be afforded expeditious treatment.  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




